10

1

12

13

17

18

19

20

21

22

23

24

25

26

SAO 72
(Rev. 8/82)

 

 

Case 2:19-cv-00559-JAM-KJN Document 25 Filed 09/21/20 Page 1 of 6

Dave Scher, Esq. (CA Bar # 184562)
James Hoyer, P.A.

1300 I Street NW, Suite 400E
Washington, DC 20005

(202) 975-4994

Veronica B. Nannis, Esq. (Pro Hac Vice)

Joseph, Greenwald & Laake, P.A.

6404 Ivy Lane, Suite 400

Greenbelt, Maryland 20770

(301) 220-2200

Attorneys for Plaintiff-Relator Jeffrey Mazik
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES,

ex rel. JEFFREY MAZIK
818 Navaronne Way

Concord, California
94518

STATE OF CALIFORNIA,
STATE OF COLORADO,

STATE OF GEORGIA,

STATE OF HAWAII,

THE DISTRICT OF COLUMBIA,
STATE OF MARYLAND,
COMMONWEALTH OF VIRGINIA,
STATE OF WASHINGTON

Plaintiffs,
Vv.

KAISER PERMANENTE, INC.
1 Kaiser Plaza

19%? Floor

Oakland, CA 94612

Serve: Registered Agent:

The Prentice-Hall Corporation
System, Inc.

251 Little Falls Drive
Wilmington, Delaware. 19808

 

 

1

2:19-CV-0559 JAM KJN

RELATOR’ S MOTION FOR
EXTENSION OF TIME FOR
SERVICE OF PROCESS

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

®AO 72
(Rev. 8/82)

 

Case 2:19-cv-00559-JAM-KJN Document 25 Filed 09/21/20 Page 2 of 6

and

KAISER FOUNDATION HEALTH PLAN, INC.
1 Kaiser Plaza
Oakland, California 94612

Serve: Registered Agent:

The Prentice-Hall Corporation
System, Inc.

251 Little Falls Drive
Wilmington, Delaware 19808

and

EASTERSEALS, INC.
141 W Jackson Blvd, Suite 1400A
Chicago, IL 60604

Serve: Registered Agent:

Julie Hubbard

141 W Jackson Blvd, Suite 1400A
Chicago, IL 60604

Defendants.

 

 

RELATOR’ S MOTION FOR EXTENSION OF TIME FOR SERVICE OF
PROCESS

Plaintiff-Relator Jeffrey Mazik (“Relator”) ,pursuant
to E.D. Cal. L.R. 144(a)-(b)and(d), respectfully requests
an extension of time within which to serve his complaint to
the named defendants in this case until a ruling is made on
the Motion to Withdraw As Counsel for Plaintiff (ECF No.
23) filed by Relator’s counsel, Veronica B. Nannis and Dave
Scher. Relator states the following grounds for this

motion:

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

®@AO 72
(Rev, 8/82)

 

Case 2:19-cv-00559-JAM-KJN Document 25 Filed 09/21/20 Page 3 of 6

lias On April 1, 2019, Relator filed suit against
named defendants under the federal and state False Claims
Acts. (ECF No. 1). The Court sealed the complaint and all
filings pursuant to 31 U.S.C. 3730(b) (2).

2. Mr. Scher has served as local counsel in this
action since April 1, 2019.

3, This Court granted Ms. Nannis leave to appear pro
hac vice in this action pursuant to its April 3, 2019,
Order.

4, On July 10, 2020, the Court unsealed Relator’s
complaint upon the United States’ declination to intervene.
The Court ordered Relator to serve process on the
defendants by October 11, 2020. (ECF No. 22).

5. Since declination, irreconcilable differences
have emerged between the Relator and counsel such that
withdrawal is necessary.

6. On September 8, 2020, counsel filed a Motion to
Withdraw as Counsel in this action.

7. In addition, on September 8, 2020, as required
under E.D. Cal. L.R. 182(d), counsel consented to the
Court’s request for a Notice of Motion hearing by Zoom. The
hearing is set for October 27, 2020 at 1:30 p.m., which is

the earliest available date for the hearing.

 
bo

@AO 72
(Rev. 8/82)

 

Case 2:19-cv-00559-JAM-KJN Document 25 Filed 09/21/20 Page 4 of 6

8. Notably, this Court will notify counsel by
October 21, 2020 at the earliest, if the Court elects to
submit the matter without appearance.

9. Given the pending Notice of Motion hearing, which
will occur after Relator’s service deadline on October 11,
2020, out of an abundance of caution, Relator seeks a
thirty (30)-day extension from the hearing date of October
27, 2020.

10. Relator is making this motion in advance of the
deadline for service of process and before any ruling by
the Court on counsel’s Motion to Withdraw.

11. No party in this case would be unfairly
prejudiced by the Court’s granting of this motion.

12. This motion is not made for an improper purpose
or delay.

13. Accordingly, Relator respectfully requests that
the Court extend the time for Relator to serve his
complaint by thirty (30) days from the date the Notice of
Motion hearing is scheduled, up to and including November
26, 2020.

WHEREFORE, FOR THE REASONS SET FORTH ABOVE, Relator
Jeffrey Mazik respectfully requests that this Court grants

this Motion for Extension of Time For Service of Process.

 
bo

@&AO 72
(Rev. 8/82)

 

Case 2:19-cv-00559-JAM-KJN Document 25 Filed 09/21/20 Page 5 of 6

Dated:

September 21,

2020

Respectfully submitted,

/s/ Dave Scher, Esq.

Dave Scher (CA Bar # 184562)
dave@jameshoyer.com

James Hoyer, P.A.

1300 I Street NW Suite 400E
Washington, DC 20005

Ph: (202) 975-4994

Fax: (813) 375-3710

 

 

/s/ Veronica B. Nannis, Esq.
Veronica Nannis

(Pro Hac Vice)
vnannis@jgllaw.com

JOSEPH, GREENWALD & LAAKE
P.A,

6404 Ivy Lane, Suite 400
Greenbelt, MD 20770

Ph: (301) 220-2200

Fax: (301) 220-1214

 

 

Counsel for Plaintiff—-Relator
Jeffrey Mazik

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

@AO 72
(Rev. 8/82)

 

Case 2:19-cv-00559-JAM-KJN Document 25 Filed 09/21/20 Page 6 of 6

PROOF OF SERVICE

I HEREBY CERTIFY that that, on September 21, 2020,

this document will be electronically filed with the Clerk

of Court using the CM/ECF system, which will send

notification of filing to counsel of record for each party.

A copy of the foregoing will be sent via electronic

mail and certified mail to:

Jeffrey Mazik
818 Navaronne Way
Concord, California 94518

/s/ Veronica B. Nannis, Esq.

 

Veronica B. Nannis

 
